[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JUNE 14, 2006
                                No. 05-11835                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                       D. C. Docket No. 03-00212-CR-1-1

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

      versus

HIKMET UYANIKER,

                                                       Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (June 14, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      In April 2003, a Northern District of Georgia grand jury returned an

indictment charging appellant in Counts 1 through 61 with possession with intent
unlawfully to use five or more false identification documents, in violation of 18

U.S.C. § 1028(a)(3) and (f), in Counts 62 through 94 with using, without lawful

authority, the social security numbers of other persons with the intent to commit

the felony of applying for and obtaining credit cards, in violation of 42 U.S.C. §

408(a)(7)(B) and 18 U.S.C. § 1028(a)(7), (b)(1)(A) and (D),1 and in Count 95 with

possession of document-making implements with the intent to use them for the

production of false identification documents, in violation of 18 U.S.C. §

1028(a)(5). The indictment also included a forfeiture count brought under 18

U.S.C. § 982(a)(2) to obtain for the Government forfeiture of the moneys produced

by the offenses alleged in Counts 1 through 95 of the indictment.

       On November 13, 2003, appellant pled guilty to all counts. On March 1,

2005, after the court’s probation office had submitted a presentence report (“PSI”)

to the parties and the district court, appellant appeared before the court for

sentencing. According to the PSI, appellant manufactured at least 61 fraudulent

credit cards under social security numbers of other individuals and used the cards

via fraudulent companies he set up to funnel money to himself. The credit limit on

the cards totaled in excess of $1.73 million, and the losses the credit card

companies suffered amounted to $315, 818. Appellant paid these companies at


       1
         These counts were based principally on losses sustained by Sears National Bank, Chase
Bank, and Citibank, in the sums of $92,992, $38,867, and $64,989, respectively.

                                              2
least the minimum payments required to be made on the credit cards they issued,

so they continued to raise the card limits. This pattern, the PSI explained, is known

as a “bust-out.” The card holder obtains increased credit limits and then, when he

can charge no more, charges the limit and vanishes.

      The PSI fixed appellant’s total offense level at 23 as follows. The base

offense level was 6, pursuant to U.S.S.G. § 2B1.1. Sixteen levels were added

because the total loss was between $1million but less than $2 million, in that the

maximum credit limit of all cards exceeded $1.73 million. Two levels were added

pursuant to U.S.S.G. § 2B1.(b)(8)(C), and two were added pursuant to U.S.S.G. §

2B1.1(b)(9)(A) and (C)(ii). The PSI deducted three levels for acceptance of

responsibility under U.S.S.G. § 3E11(a) and (b). With a criminal history category

of I, the offense level of 23 yielded a Guidelines sentence range that called for a

prison sentence of 46 to 57 months.

      Appellant objected to the PSI’s calculation of the amount of losses,

contending among other things that such amount should be limited to what was

actually charged on the cards, $315, 818, not the maximum credit limit. The

Government countered with the argument that the losses should be based on the

total of the cards’ maximum credit limits, which exceeded $1.73, since that was the

intended amount of the “bust-out” scheme. After it heard the testimony of the



                                           3
Government’s expert, an FBI agent, the court agreed. The Government also asked

the court to depart upwardly from the PSI’s offense level of 23 by four levels

because appellant had stolen and used the identities of 73 persons. The court

granted the request, finding that 75 people, in addition to 10 financial institutions,

had been harmed by appellant’s conduct. The enhanced total offense level of 27,

with a criminal history category of I, yielded a new sentence range of 70 to 87

months.

      Addressing the matter of restitution, as noted above the PSI indicated that

the financial institutions suffered losses totaling $315,818. Appellant argued that

he should be held accountable only for the losses sustained via his commission of

the offenses alleged in Counts 62 through 94 of the indictment, observing that

Counts 1 through 61 charged him merely with possession, not the use, of the false

cards. The court overruled his objection, and ordered restitution in the sum of the

losses, $315,818, as part of appellant’s overall sentence. The court did not include

a fine as part of appellant’s overall sentence, although it had the statutory authority

to impose a fine. See 18 U.S.C. §§ 3551(b) and 3571.

      The Guidelines prescribed that appellant serve a prison sentence ranging

from 70 to 87 months on each count. The court chose the low end of that range,

and ordered appellant incarcerated for 70 months on each count, the terms to run



                                           4
concurrently, to be followed by a three-year term of supervised release. He now

appeals his sentences – both his prison sentences and the restitution order.

      Appellant contends, first, that the court erred in enhancing his offense level

pursuant to U.S.S.G. § 2B1.1(b) based on an intended loss of in excess of $1.73

million, the maximum credit limits of the cards. We find no error. The

Government presented credible evidence of the “bust-out” scheme, so the court had

ample evidence before it to arrive at the challenged figure. This case is materially

indistinguishable from United States v. Manoocher Nosrati-Shamloo, 255 F.3d

1290 (11th Cir. 2001).

      Appellant contends, next, that the court erred in increasing his offense level

by four levels under U.S.S.G. § 2B1.1 because there was no evidence that any

individual suffered damage to his or her credit rating. Section 2B1.1 addresses

financial harm. Although appellant is correct that there is no evidence that the

persons whose identities he used suffered any financial harm, other circuits have

applied the enhancement in circumstances such as those in this case. See e.g.,

United States v. Collier, 413 F.3d 858, 860 (8th Cir. 2005) (the district court

“properly considered the substantial harm to the victims of Collier’s crimes,

recognizing that Collier stole the identity of one victim twice and noting that the

Guidelines do not adequately address the pain and misery experienced by those



                                           5
whose identities are stolen”); United States v. Karro, 257 F.3d 112, 121-122 (2d

Cir. 2001) (the district court “properly identified the risk of non-monetary harm

associated with identity theft to be a permissible basis for an upward departure”).

Here, it is undisputed that appellant’s scheme produced 78 identifiable victims, and

the court found on competent evidence that 75 individuals in addition to 10

financial institutions were harmed. In sum, we reject as meritless appellant’s

second ground for the vacation of his prison sentences.

      Appellant’s third ground is that the court erred in ordering restitution for the

offenses charged in Counts 1 through 61 because those counts only charged him

with possession of the fraudulent credit cards. Appellant concedes that the court

properly ordered restitution on Counts 62 through 94 in the sum of $196,849. The

Government agrees with appellant – that the court erred in ordering restitution on

Counts 1 through 61 – citing our decision in United States v. Cobbs, 957 F.2d 1555

(11th Cir. 1992), and the Fifth Circuit’s decision in United States v. Mancillas, 172

F.3d 341, 343 (5th Cir. 1999). Given this concession, we vacate the restitution

order and remand the case with the instruction that restitution be limited to Counts

62 through 94.

      Since the district court’s authority to impose restitution is now limited to

those counts, it may wish to reconsider its overall sentencing package. We



                                          6
therefore vacate appellant’s sentences in their entirety and remand the case for

further proceedings not inconsistent herewith.

      VACATED and REMANDED, with instructions.




                                          7